Title: From Benjamin Franklin to William Strahan, 5 July 1775
From: Franklin, Benjamin
To: Strahan, William


This famous letter was unquestionably not sent. The positive evidence is that the original remained with Franklin’s papers. The negative evidence is that Strahan later gave no sign that he had received such a blast: when he responded on September 6 to a letter, now lost, from Franklin two days after this one, and when he wrote again on October 4, he showed the pain and sorrow that one friend reserves for the other’s delusions, and also the implicit assumption that the relationship remained intact. On the rare occasions when Franklin lost his temper he was likely to recover it quickly. This outburst was an example in point: it relieved his rage at what was happening, and went no further.
 
Mr. Strahan,
Philada. July 5. 1775
You are a Member of Parliament, and one of that Majority which has doomed my Country to Destruction. You have begun to burn our Towns, and murder our People. Look upon your Hands! They are stained with the Blood of your Relations! You and I were long Friends: You are now my Enemy, and I am, Yours,
B Franklin
 
Notation: Letter to Mr Strahan July 5. 75.
